This document was signed electronically on May 3, 2021, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: May 3, 2021




                           THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO


   In Re:                                             )
                                                      )   CHAPTER 13
                                                      )
   MICHAEL SHAWN MOBLEY and KARI                      )
                                                          CASE NO: 16-51550
   MOBLEY,                                            )
                                                      )   ALAN M. KOSCHIK
            DEBTOR(S)                                 )   BANKRUPTCY JUDGE
                                                      )
                                                      )   ORDER MODIFYING THE AUTOMATIC
                                                      )   STAY ONLY FOR THE LIMITED
                                                      )   PURPOSE OF COMMENCING A
                                                      )   DOMESTIC RELATIONS CASE
                                                      )



   1.       The above Chapter 13 case was filed by the Debtors. The Debtors have previously
            filed a motion to modify the automatic stay for the limited purpose of commencing
            a Domestic Relations Case. The Debtor(s)’s motion is incorporated herein as if
            fully rewritten.

   2.       The debtors desire to end their marriage through a Divorce.

   3.       Debtor Kari Mobley has retained Attorney James E. Brightbill for the limited
            purpose of representing her in a Divorce in the Domestic Relations Court of
            Common Pleas in Summit County, Ohio.

   4.       Debtor Michael Shawn Mobley, Sr., has not retained an attorney for purposes of the
            divorce action.




16-51550-amk        Doc 48     FILED 05/03/21      ENTERED 05/03/21 15:56:24         Page 1 of 3
                       5.   Both debtors desire to modify the automatic stay only for the limited purpose of
                            affording them the opportunity to jointly proceed with a Divorce of Marriage in the
                            Domestic Relations Court of Common Pleas in Summit County, Ohio.

                       6.   The Chapter 13 Trustee in Akron, Keith Rucinski, takes no position either in favor
                            or opposition to the Divorce of Marriage. The Trustee’s signature on this order only
                            indicates that the Trustee does not oppose the modification of the automatic stay
                            only for the limited purpose of allowing the debtors to file a Divorce of Marriage.

                       7.   The Debtors understand that they filed Chapter 13 jointly and that the requirement
                            to make monthly plan payments is joint and several.

                       8.   Should the Domestic Relations Court order only one of the Debtors to make the
                            Chapter 13 payment, that will not relieve the other party from the obligation to
                            make the monthly Chapter 13 payments. The Domestic Court has jurisdiction on
                            how each party is to provide restitution to each other, but cannot relieve parties of
                            their responsibility to make plan payments in a Chapter 13 bankruptcy.

                       9.   The Debtors may not dispose of assets of the bankruptcy estate without permission
                            of the US Bankruptcy Court.

                       10. Relief from the bankruptcy automatic stay is not required for the Domestic
                           Relations Court to render decisions regarding paternity, alimony or support.

                       11. The Chapter 13 Trustee provides educational information on the interaction of
                           Bankruptcy law with Family Law on his web site at www.chapter13info.com.

                       12. The Debtors have a continuing duty to report all changes in address to the US
                           Bankruptcy Court and Chapter 13 Trustee.

                     WHEREFORE, the Court hereby modifies the automatic stay pursuant to 11 USC § 362
                     only for the limited purpose of allowing the debtors to proceed with a Divorce of Marriage
                     in the Domestic Relations Court of Common Pleas in Summit County, Ohio.

                            IT IS SO ORDERED.

                                                                 ###
CHAPTER 13
 Keith Rucinski,     Submitted By:                                Approved By:
     Trustee
One Cascade Plaza
   Suite 2020        /s/ Rebecca J. Sremack                       _______________________________
Akron, Oh 44308
 (330) 762-6335      Rebecca J. Sremack                           Keith Rucinski, Chapter 13 Trustee
       Fax
 (330) 762-7072
                     Ohio Reg. No. 0092313                        Ohio Reg. No. 0063137
                     2745 S. Arlington Rd.                        Joseph A. Ferrise, Staff Attorney
                     Akron, OH 44312                              Ohio Reg. No. 008477
                     Phone: (330) 644-0061                        One Cascade Plaza, Suite 2020
                     Fax: (330) 644-7241                          Akron, OH 44308
                     info@sremacklaw.com                          Phone: 330-762-6335
                                                                  Fax: 330-762-7072

                    16-51550-amk     Doc 48     FILED 05/03/21       ENTERED 05/03/21 15:56:24            Page 2 of 3
                                                                 krucinski@ch13akron.com
                                                                 jferrise@ch13akron.com




                     cc:   Kari Mobley
                           63 Organ Ave
                           Akron OH 443319
                           Debtor
                           (via regular mail)

                           Michael S. Mobley Sr. A773626
                           c/o Madison Corr. Inst.
                           PO Box 740
                           London, OH 43140
                           Debtor
                           (via regular mail)

                           James E. Brightbill
                           1799 Akron Peninsula Rd Suite 308
                           Akron, OH 44313
                           Divorce Attorney for Kari Mobley in Summit County Domestic Relations Court
                           (via regular mail)

                           Rebecca J. Sremack, Bankruptcy Attorney for Debtors
                           (via ECF)

                           Office of the US Trustee
                           (via ECF)

                           Keith L. Rucinski, Chapter 13 Trustee
                           (via ECF @ efilings@ch13akron.com)




CHAPTER 13
 Keith Rucinski,
     Trustee
One Cascade Plaza
   Suite 2020
Akron, Oh 44308
 (330) 762-6335
       Fax
 (330) 762-7072




                    16-51550-amk   Doc 48       FILED 05/03/21     ENTERED 05/03/21 15:56:24     Page 3 of 3
